DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 
Notice to Applicant
Claims 19-22, 24-33, 35-44 have been examined in this application.  This communication is a non-final rejection in response to the “Remarks” filed 1/24/2022.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 27-33, 35-36, 38-39, 41-44 are rejected under 35 USC 103 as being obvious over US Patent Number 4,866,877 to Barak in view of US Patent Number 9,144,233 to Snell.

Regarding claim 19, Barak discloses a trap for capturing insects comprising:
A case (jacket 30) comprising:
A back wall (back panel 31),
A front wall (front panel 39),
One or more sides comprising one or more entrances, an interior space enclosed by the back wall, the front wall, and the one or more sides (column 5, lines 17-21 disclose “The jacket is adapted to wrap around the housing device, essentially sealing the top, bottom, front, and back from the ingress of dust and light, while maintaining exposure of housing perimeter 12 along the side edges for access by insects”),  
A textured two-dimensional surface mounted to the back wall of the case within the interior space, and comprising a second surface material (housing device 1 comprising corrugated paperboard around chamber 20) suitable for insects to crawl on when the surface is in a substantially vertical position (column 2, lines 50-57 disclose “The trap is designed to be mounted on a vertical surface and comprises a housing device, a pitfall chamber substantially concealed within the housing device, a pitfall chamber substantially concealed within the housing device for capturing insects and having a mouth at the top thereof, a plurality of passages adapted to render the mouth of the pitfall chamber accessible to the insects from the vertical surface”);
At least one flexible strip extending from an entrance opening and external of the case (flaps 35 and 37).

Barak and Snell do not disclose the first material surrounding the second material at all sides, excluding the one or more entrances.  However, it would have been an obvious matter of design choice to make the different portions of the trap of whatever form or shape was desired or expedient to guide the insect toward the chamber 20. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Barak and Snell do not disclose the flexible strip extending from the one or more entrances.  However, column 5, lines 17-21 disclose “The jacket is adapted to wrap around the housing device, essentially sealing the top, bottom, front, and back from the ingress of dust and light, while maintaining exposure of housing perimeter 12 along the side edges for access by insects”, and column 5, lines 36-38 disclose “The flaps 35 and 

Regarding claim 20 (dependent on claim 19), Barak discloses the textured two-dimensional surface being substantially vertical.  Column 5, lines 23-24 disclose “The back panel 31 of jacket 30 is adapted to be affixed to a vertical surface”.  

Regarding claim 21 (dependent on claim 21), Barak discloses the second surface material comprising one or more of paper, paper board, cardboard, loop material, felt, wood, fiberboard, or fiberglass.  Column 3, lines 40-41 disclose “the housing device 1 is constructed from single-faced corrugated paperboard”.    

Regarding claim 22 (dependent on claim 19), Snell further teaches the first surface material comprising one or more of plastic, glass, or metal.  Column 4, lines 57-59 disclose “it will be understood that guide surface 18 may be the smooth outer surface of a strip of plastic or even glass”.  

Regarding claim 27 (dependent on claim 19), Barak discloses a catching area (inside chamber 20) with an agent capable of immobilizing insects (column 6, lines 66-68 disclose “Once inside the chamber, oil is drawn up over the body of the insect by capillary action, thereby coating the spiracles and causing suffocation”).  

Regarding claim 28 (dependent on claim 19), Barak discloses the case encloses the textured two-dimensional surface (see Figure 4).

Regarding claim 29 (dependent on claim 28), Snell further teaches the first surface material and second surface material extending out of the case through the one or more entrances (see guide surfaces 418 and unnumbered substrate surface beneath guide surface 418 extending out of housing 486 to the right in Figure 4B).  

Regarding claim 30 (dependent on claim 19), Snell further teaches the case being enclosed on at least four sides (see housing 486 in Figure 4B) and the first surface material and second surface material are connected to the entrances (see guide surfaces 418 and unnumbered substrate surface beneath guide surface 418 extending out of housing 486 to the right in Figure 4B).    

Regarding claim 31 (dependent on claim 19), Barak discloses the case being opaque (see Figure 4).  

Regarding claim 32 (dependent on claim 28), Barak discloses the case further comprising a catching area (inside chamber 20) with an adhesive agent capable of immobilizing insects (column 6, lines 66-68 disclose “Once inside the chamber, oil is drawn up over the body of the insect by capillary action, thereby coating the spiracles and causing suffocation”).  

Regarding claim 33 (dependent on claim 28), Barak and Snell do not disclose the case is made of the first surface material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the case of the first material in order to guide the animals away from the case and towards the chamber 20, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  

Regarding claim 35 (dependent on claim 28), Snell further teaches the insects comprising bed bugs.  Column 1, lines 15-17 disclose “devices and methods for capturing or treating crawling insect pests such bed bugs and the like”.  

Regarding claim 36 (dependent on claim 28), Barak and Snell do not disclose the case comprising a material with a dark color and the catching area comprising a material with a light color.  However, it would have been an obvious matter of design choice to make the different portions of whatever color was desired, since applicant has not disclosed that a dark case and a light catching area solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with whatever color was desired.

Regarding claim 38 (dependent on claim 27), Snell further teaches the agent comprising an insecticide.  Column 8, lines 31-33 disclose “the treatment zone is preferably coated with a liquid or powder pesticide”.

Regarding claim 39 (dependent on claim 24), Snell further teaches the collecting area comprising an insecticide.  Column 8, lines 31-33 disclose “the treatment zone is preferably coated with a liquid or powder pesticide”.

Regarding claims 41 (dependent on claim 19), 42 (dependent on claim 41), and 43 (dependent on claim 42), Snell further teaches an attractant for bed bugs, wherein the attractant is selected from the group consisting of heat, pheromones, host odors, and mixtures thereof, wherein the attractant is a bed bug aggregation or arrestment pheromone.  Column 2, lines 3-6 disclose “The systems and methods according to the invention function to guide bed bugs from a large area into a confined treatment or trapping device, with or without the use of attractants such as CO2, heat, pheromones and/or kairomones”.  

Regarding claim 44, Barak discloses a trap for capturing insects comprising:
A case (jacket 30) comprising:
A back wall (back panel 31),
A front wall (front panel 39),
One or more sides comprising one or more entrances, an interior space enclosed by the back wall, the front wall, and the one or more sides 
A textured two-dimensional surface mounted to the back wall of the case within the interior space, and comprising a second surface material (housing device 1 comprising corrugated paperboard around chamber 20) suitable for insects to crawl on when the surface is in a substantially vertical position (column 2, lines 50-57 disclose “The trap is designed to be mounted on a vertical surface and comprises a housing device, a pitfall chamber substantially concealed within the housing device, a pitfall chamber substantially concealed within the housing device for capturing insects and having a mouth at the top thereof, a plurality of passages adapted to render the mouth of the pitfall chamber accessible to the insects from the vertical surface”);
At least one flexible strip extending from an entrance opening and external of the case (flaps 35 and 37).
Barak does not disclose an insect attractant comprising heat, carbon dioxide, pheromones, host odors, or a combination thereof.  However, this limitation is taught by Snell.  Column 2, lines 3-6 disclose “The systems and methods according to the invention function to guide bed bugs from a large area into a confined treatment or trapping device, with or without the use of attractants such as CO2, heat, pheromones and/or kairomones”.  It would be obvious to a person having ordinary skill in the art to modify Barak using the teachings from Snell to further attract the insects to the trap.  


Claims 24-26 and 40 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,866,877 to Barak in view of US Patent Number 9,144,233 to Snell, in further view of US Patent Application Number 2012/0186137 by Schneidmiller.

Regarding claim 24 (dependent on claim 19), Barak and Snell do not disclose the two-dimensional surface being in the shape of a funnel.  However, it would have been an obvious matter of design choice to make the different portions of the trap of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Snell does not disclose the textured two-dimensional surface further comprising one or more triangular sections, wherein one of the triangular sections comprise a base, one or more wing sections, each wing section being connected to either one or more triangular 

Regarding claim 25 (dependent on claim 24), Schneidmiller further teaches the trap comprising two or three wing sections (see ridges 167 in Figure 1A).  

Regarding claim 26 (dependent on claim 24), Schneidmiller further teaches the wing sections comprising one or more wings defined by angled bottom and top edges, wherein the bottom and top edges of the wings are angled upward (see top and bottom edges of ridges 167 in Figure 1A).  

Regarding claim 40 (dependent on claim 24), Schneidmiller further teaches the wing sections are defined by edges (see ridges 167).  
.  

Claim 37 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,866,877 to Barak in view of US Patent Number 9,144,233 to Snell, in further view of US Patent Application Number 2013/0232849 by Schumacher.

Regarding claim 37 (dependent on claim 27), Barak and Snell do not disclose the agent comprising an adhesive.  However, this limitation is taught by Schumacher.  Schumacher discloses an insect trap for crawling insects such as bed bugs and trapping compartment areas 5 provided with adhesive means 6.  It would be obvious to a person having ordinary skill in the art to modify Snell using the teachings from Schumacher in order to better prevent insects from escaping the receptacle.  

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but were not persuasive.
Regarding the argument that the combination of Barak and Snell do not suggest what is claimed in claim 19, Barak discloses a trap that uses cavity 10 around tab 9 to guide the insects towards lure 45 and chamber 20.  Snell provides a teaching that a smooth surface can also be used to guide an insect, and therefore the smooth surface can be used to further guide the insect toward lure 45, while providing additional reinforcement for the trap when used, for example, to substitute for the cavity 10, allowing the insects to still be guided towards lure 45 while strengthening tab 9.  Furthermore, regarding the argument that Barak teaches a jacket made of paperboard, first, Barak discloses the housing device 1 being made of paperboard, not the jacket (see column 3, lines 40-42).  The jacket, in contrast, is made of “moisture-repellent paper or other inexpensive material” (column 5, lines 16-17).  Furthermore, nowhere does Barak disclose that the entirety of the jacket is of a suitable texture for insects to crawl on, as the insects are directed only to crawl on the ramps formed by flaps 35 and 47, which then direct the insects toward passages 13 and 14 and cavity 10 (column 5, lines 36-41).  
Regarding the shape of the funnel, the behavior of bed bugs to follow the edges of a surface is not exclusive to a funnel, as the tab 9 of Barak also funnels the bugs within the trap.  Furthermore, as the applicant points out, bed bugs have a desire for dark, narrow hiding places, and again as the applicant points out, Barak’s trap provides corrugated structural pathways for concealment and shelter, and are dark, narrow hiding places.  The function, and the result, of the funnel shapes are therefore neither new nor inventive.  
Regarding claim 24, Figure 1B of Schneidmiller clearly shows the structural ridges forming triangular sections, and ridges, which are a surface texture, facilitates climbing the vane in contrast to the surrounding areas without the ridges that are unsuitable for climbing.  Furthermore, regarding the argument that Schneidmiller’s wings are exterior to the trap, the surface textures of the wings provides a teaching for the internal trap surfaces of Barak, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642